PER CURIAM.
This is an appeal from a final summary judgment entered against appellant on her claim against appellees for personal injuries sustained as a result of a dog attack. The record reflects that the appellant was a tenant of a motel owned, operated and managed by the appellees. Although it is undisputed that the attack took place on the motel premises, the facts as to how the attack occurred and the appellees’ responsibility therefore are in dispute. Under these circumstances we believe it was error for the case to have been decided by summary judgment.
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
LETTS, C. J., and ANSTEAD and HURLEY, JJ., concur.